Citation Nr: 0837473	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Patner, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral tinnitus. 


FINDINGS OF FACT

Tinnitus was not incurred in or aggravated by service, is not 
due or the result of any disease or injury incurred in or 
aggravated by service, and did not manifest to a compensable 
degree within one year following separation from service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including tinnitus, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran contends that his current bilateral tinnitus is 
the result of acoustic trauma in service.  Specifically, he 
contends his tinnitus is the result of his service as a 
helicopter mechanic which regularly exposed him to daily 
turbine noise while working on the flight line.  One of his 
daily duties was to inspect the alignment of helicopter rear 
rotor blades which placed him in close proximity to 
helicopter engines.  He contends he performed those duties 
without ear protection.  The veteran also contends he was 
exposed to nightly mortar fire during active service, and 
that he was exposed to rifle fire while working on a rifle 
range for three months prior to deployment.  He contends he 
has experienced the symptoms of tinnitus ever since his 
discharge from service, and that the symptoms have become 
progressively worse in both ears in the past five years.  
Following service, the veteran worked in an office for over 
33 years designing business forms, where there were minimal 
noise levels.  For the past four years, the veteran has 
worked in a museum attending to light maintenance, again with 
minimal noise levels. 

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss or tinnitus.  On 
examination prior to separation from service, examination of 
the ears revealed no abnormalities.  His service personnel 
records do not reflect involvement in combat.  As there is no 
proof of involvement in combat, the veteran is not entitled 
to a reduced evidentiary burden as applied to the question of 
service incurrence.  However, the veteran's in-service duties 
are consistent with exposure to acoustic trauma, and 
therefore the Board finds the veteran's statements regarding 
in-service noise exposure to be credible and consistent with 
his military service.  38 U.S.C.A. § 1154(b) (West 2002).  
Significantly, the veteran has been service connected for 
hearing loss as a result of his in-service exposure to 
acoustic trauma.  Therefore, the Board finds that in-service 
exposure to acoustic trauma is shown.  However, even where 
acoustic trauma is shown in service, the evidence must show 
that any current tinnitus is related to that acoustic trauma 
during service.

A December 2001 VA medical report regarding hearing loss 
notes that no tinnitus was reported.

On VA examination in August 2002, the veteran reported he had 
difficulty hearing in the presence of background noise.  He 
did not report tinnitus at that time.  An audiological 
examination was performed revealing bilateral sensorineural 
hearing loss that met VA's standards for consideration as a 
disability.  38 C.F.R. § 3.385.  The examiner stated it was 
at least as likely as not that the veteran's hearing loss 
resulted from acoustic trauma in service.  No mention is made 
of tinnitus and no opinion regarding tinnitus was offered.

On VA examination in October 2006, the veteran reported the 
onset of bilateral tinnitus one or two years prior, but could 
not pinpoint the exact time period.  Again, no opinion on 
tinnitus was offered.  In a VA medical opinion dated February 
2007, a physician reviewed the veteran's medical records and 
stated that the veteran's tinnitus was less likely as not 
caused by acoustic trauma, in light of the recent reporting 
of the condition and the veteran's longer history of hearing 
loss.

The Board finds that the competent evidence of record does 
not show that tinnitus was incurred in or aggravated by 
service, is proximately due to or the result of any exposure 
to acoustic trauma in service, or manifested to a compensable 
degree within one year following separation from service.  
There are no medical records concerning tinnitus for many 
years after service and the first record in December 2001 
reflects that no tinnitus was reported.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Furthermore, the evidence does not contain any competent 
medical opinion linking any tinnitus to the veteran's service 
or to acoustic trauma during his service.  The Board finds 
that the October 2006 VA examiner's opinion is the most 
probative in this case because it was based upon a review of 
the complete record and medical history and analyzed that 
evidence in coming to an opinion.

In statements in support of his claim, the veteran has 
asserted that he is entitled to service connection for 
bilateral tinnitus because it began during service.  However, 
as a layperson, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, in this case the evidence shows 
that no tinnitus was reported in a December 2001 treatment 
report, and no tinnitus is shown by the medical evidence of 
record prior to that date.  The October 2006 examiner 
evaluated the claim and found that because of the recent 
onset of tinnitus, it was less likely than not due to the 
veteran's service.  The Board finds that medical opinion 
regarding causation is the most persuasive evidence of 
record.

Accordingly, the Board finds that the preponderance of the 
evidence is in against the claim for service connection for 
bilateral tinnitus, and that claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2006 and a rating 
decision in February 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the adjudication in the October 2007 statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


